Citation Nr: 0506180	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-22 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for skin rashes and 
cysts, including as due to exposure to herbicides.

2.  Entitlement to service connection for a stomach 
disability, including as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes 
mellitus, including as due to exposure to herbicides.

4.  Entitlement to service connection for enzyme deficiency, 
including as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

The claims concerning skin rashes, cysts, and a stomach 
disability come to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision (with which the veteran filed 
a notice of disagreement in June 2002).  The claim concerning 
diabetes mellitus arises from a November 2002 rating decision 
(with which the veteran filed a notice of disagreement in 
March 2003).  The claim concerning enzyme deficiency arises 
from an April 2003 rating decision (with which the veteran 
indicated disagreement with during a May 2003 telephone 
conversation with the RO).  All these claims were referenced 
in a July 2003 statement of the case and the veteran 
perfected his appeal in an August 2003 VA Form 9.  

On this Form 9, the veteran also indicated that he was 
seeking service connection for degenerative joint disease.  
Because this matter has not been developed or certified for 
appeal, and is not inextricably intertwined with the issues 
now before the Board, it is referred to the RO for 
appropriate action. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran has primarily asserted that he has several 
conditions which arise from exposure to herbicides during 
active duty in the Vietnam era.  There is some ambiguity as 
to whether he actually had service in the Republic of 
Vietnam.  His DD Form 214 indicates that he had active duty 
in the Air Force, which included 11 months and 28 days of 
foreign and/or sea service.  He received (in part) a Vietnam 
Campaign Medal and a Vietnam Service Medal.  His MOS was 
aircraft electrical repairman.   

The veteran's own assertions concerning the nature of his 
Vietnam era service have varied.  In a June 2002 statement, 
he stated that he was never in Vietnam.  Nevertheless, he 
argued that he had been exposed to herbicide particles 
contained on aircraft he serviced as a flightline electrician 
in Thailand (military aircraft which had just arrived from 
flights over Vietnam).  

Yet in a September 2002 written statement, the veteran 
asserted that while serving with the 355th Tactical Fighter 
Wing in Takhli, Thailand, in the summer of 1967, he was sent 
(on temporary duty assignment) to Vietnam to retrieve an EB 
66 [a type of aircraft] that had experienced electrical 
failure and was forced to land in Da Nang.  The veteran 
asserted that he stayed in Da Nang for three days.

In November 2002, the National Personnel Records Center 
(NPRC) advised the RO that the veteran had had active duty in 
Thailand between August 1966 and August 1967, and that there 
were no records of exposure to herbicides.  However, the 
veteran's service personnel records have not been associated 
with the claims folder, nor have they been requested.  This 
should be done on remand (along with other development 
detailed below).

On a VA Form 21-4142 submitted in September 2001, the veteran 
indicated that he was treated for intestinal symptoms at the 
Joellen Smith Medical Center in New Orleans in 1985.  These 
records have not yet been sought, and this should be done on 
remand.  

In August 2003, the RO received notification that the veteran 
was receiving disability benefits from Social Security 
Administration (SSA).  On remand, the AMC should request the 
veteran's SSA records and associate them with the claims 
folder.  

Service medical records reflect that in June 1965, the 
veteran was found to have a rash on his inguinal area.  At 
his July 1968 separation examination, he was noted to have a 
cyst on the back of his right leg.  VA records reflect that 
the veteran had a ganglion cyst removed from his right wrist 
in August 1992.  In light of the evidence of skin 
symptomatology in service and recent treatment for skin 
symptoms, a new examination is necessary to establish the 
diagnosis and etiology of any skin symptoms.   Since the 
veteran will be undergoing a VA examination anyway, the 
examiner should also answer questions related to his 
complaints of a stomach disability, enzyme deficiency, and 
diabetes mellitus (as detailed below).  

Accordingly, the Board remands for the following:

1.  Ask the veteran if he can provide any 
further details about his reported 
excursion to Da Nang in the summer of 
1967, as for example, the names and rank 
of any others who were with him during 
this trip  

2.  Ask the NPRC for the veteran's 
service personnel records.  Submit a 
written request to the NPRC and/or the 
U.S. Armed Services Center for Research 
of Unit Records or other appropriate 
entity for documents concerning the 
activities of the unit to which the 
veteran was assigned between August 1967 
and August 1968, as these may show 
whether he or his unit would have 
performed the mission in Da Nang as he 
described.  Ask for written confirmation 
if these records cannot be produced for 
any reason, and pursue all logical 
follow-up development in this regard.

3.  With any needed assistance from the 
veteran, seek any records reflecting 
treatment of him at the Joellen Smith 
Medical Center in New Orleans in or 
around 1985.  Once obtained, permanently 
associate all such documents with the 
claims folder.

4.  Request, from the SSA, administrative 
decision(s), examination report(s), and 
other underlying medical records relied 
upon in determining whether the veteran 
was entitled to Social Security benefits, 
as well as any records of subsequent 
reassessment.  Once obtained, permanently 
associate all documents with the claims 
folder.

5.  Schedule the veteran for a VA 
examination.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should answer the following 
questions (or explain why it is not 
feasible to answer a particular 
question):

a.  Does the veteran have ganglion 
cysts or any other skin condition?  
If the veteran has a diagnosed skin 
disability, is it at least as likely 
as not (probability of at least 50 
percent) that this condition was 
manifested during active duty or is 
attributable to herbicide exposure?

b.  Does the veteran have a stomach 
disability or an enzyme deficiency?  
If so, is it at least as likely as 
not that either condition was 
manifested during active duty or is 
attributable to herbicide exposure?

c.  The veteran has been diagnosed 
as having (and treated by VA for) 
type II diabetes mellitus.  Is it at 
least as likely as not that this 
condition was manifested during his 
active duty or to a compensable 
degree within a year of his 
discharge in September 1968?

6.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision.

7.  Thereafter, re-adjudicate the claims 
on appeal and for any that remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case concerning the 
claims for service connection.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims, summarize the 
evidence, and discuss all pertinent 
regulations.  Allow an appropriate period 
for response and return the case to the 
Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


